United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 25, 2007

                                                          Charles R. Fulbruge III
                           No. 06-10840                           Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO ALBERTO PAZZI-DE HOYOS,
                                    Defendant-Appellant.



                         Consolidated with
                            No. 06-10841
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO ALBERTO PAZZI-DE HOYOS, also known
as Mario Alberto Mendoza-Garcia,

                                    Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:06-CR-53-ALL
                      USDC No. 5:06-CR-13-ALL
                        --------------------

Before DAVIS, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10840
                         c/w No. 06-10841
                                -2-

     Mario Alberto Pazzi-De Hoyos pleaded guilty to illegal entry

after deportation in violation of 8 U.S.C. § 1326.   Pazzi-De

Hoyos’ supervised release with respect to a prior conviction was

also revoked.   Pazzi-De Hoyos appeals his conviction and

revocation, arguing that (1) venue in the Northern District of

Texas was improper with respect to his illegal reentry guilty

plea conviction and (2) the district court erred when it used his

prior aggravated felony conviction to enhance his illegal reentry

sentence.

     Pazzi-De Hoyos’ physical presence as well as the illegal

status of his presence was discovered by immigration authorities

when he was within the Northern District of Texas.   Under

8 U.S.C. § 1326, venue was proper in the Northern District.     See

United States v. Asibor, 109 F.3d 1023, 1037 (5th Cir. 1997);

United States v. Santana-Castellano, 74 F.3d 593, 598 (5th Cir.

1996).

     Pazzi-De Hoyos also challenges the constitutionality of

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than elements of the

offense that must be found by a jury.   Pazzi-De Hoyos’

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).    Although Pazzi-De Hoyos

contends that Almendarez-Torres was incorrectly decided and that

a majority of the Supreme Court would overrule Almendarez-Torres

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have
                            No. 06-10840
                          c/w No. 06-10841
                                 -3-

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.   See United States v. Garza-Lopez, 41
F.3d 268, 276 (5th Cir. 2005).   Pazzi-De Hoyos properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for

further review.

     AFFIRMED.